Citation Nr: 1010803	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-39 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to service connection for heart palpitations.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 
1974 and February 2003 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

A hearing was held in October 2006 before a decision review 
officer, and a transcript of this hearing is of record.  

In December 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain the Veteran's Social Security Administration (SSA) 
records and service treatment records from the New Jersey 
National Guard.  The action specified in the December 2008 
Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not demonstrated total occupational and 
social impairment due to such symptoms as, for example, gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss of names of close relatives, 
own occupation, or own name.  

2.  The Veteran's right ear hearing loss is manifested by no 
worse than Level I hearing in the right ear.

3.  The Veteran's heart palpitations are not the result of a 
current heart disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 70 percent disabling for PTSD have not been met.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to a compensable disability 
rating for right ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).

3.  The criteria for entitlement to service connection for 
heart palpitations have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased disability ratings for 
service connected PTSD and right ear hearing loss, as well as 
entitlement to service connection for heart palpitations.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.

PTSD

The Veteran was granted entitlement to service connection for 
PTSD in an April 2005 rating decision and assigned an initial 
30 percent rating, effective June 2004.  In a December 2006 
rating decision, the RO increased the Veteran's disability 
rating from 30 percent to 70 percent, effective June 2004.  

The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. § 4.130 (2009).  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2009).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

The Veteran was afforded VA psychological examinations in 
February 2005, March 2005, October 2006, and August 2007.  At 
all of these examinations, the Veteran described symptoms of 
depression, anxiety, loss of concentration, irritability, 
nightmares and flashbacks, hypervigilance, social withdrawal 
and isolation, sleep disturbances, and suicidal and homicidal 
ideations without plan or intent.  He reported difficulty 
focusing at work and reported conflict with both his employer 
and family.  The Veteran reported that when he was angry, he 
would sometimes physically strike or break something.  The 
Veteran was noted by examiners to have some impairment to 
concentration and memory, but was described as being 
appropriately groomed and well oriented, with clear and 
coherent speech, logical thought processes, and intact 
judgement and insight.  He was able to maintain minimal 
personal hygiene and perform activities of daily living.  
There was no evidence of any delusions or hallucinations or 
of inappropriate or illegal behavior noted.  The Veteran was 
consistently assigned a GAF score of 50, indicating a 
disability of moderate severity, providing evidence against 
this claim.  

The Veteran also submitted a private psychological evaluation 
performed by Dr. A.J. in May 2007.  Again the Veteran was 
described as experiencing symptoms similar to those noted by 
the VA examiners.  However, Dr. A.J. considered the Veteran's 
PTSD to be more severe than the VA examiners, assigning a GAF 
score of 39.  It was noted that the Veteran was no longer 
employed.  In December 2007, Dr. A.J. completed a mental 
status evaluation of the Veteran for the purpose of assisting 
the Veteran in obtaining SSA benefits.  The Veteran was 
observed to be depressed, but was appropriately dressed with 
good hygiene and was described as alert and well-oriented.  
His thought processes were generally logical, without any 
evidence of psychosis, delusions, or hallucinations, although 
the Veteran had difficulty focusing and processing 
information and demonstrated an impaired short term memory.  
He also described difficulty sustaining close relationships 
and emotional outbursts.  

Finally, the Veteran was evaluated for SSA benefits in 
October 2007.  The evaluator concluded that the Veteran had a 
markedly limited ability to understand, remember, and carry 
out detailed instructions; to maintain attention and 
concentration for extended periods; or to complete a normal 
work day or work week without interruptions or need for 
breaks due to psychological symptoms.  He also noted a 
moderately limited ability to maintain a schedule, maintain 
regular attendance, be punctual, work with others or in 
proximity to others without being distracted by them, 
interact appropriately with the general public, accept 
instructions, respond appropriately to criticism, get along 
with co-workers or peers, respond to change, set goals, or 
make plans.  

However, he determined that the Veteran should have little 
difficulty remembering locations and work-like procedures, 
carrying out short and simple instructions, sustaining an 
ordinary routine without supervision, making simple work 
related decisions, asking simple questions or requesting 
assistance, maintaining socially appropriate behavior and 
adhering to basic standards of neatness and cleanliness, 
being aware of normal hazards and taking the appropriate 
precautions, traveling to unfamiliar places, or using public 
transportation.  The examiner noted a history of conflict 
with co-workers and family, and concluded that the Veteran 
was incapable of sustained attention, concentration, pace and 
persistence and lacked the ability to respond, relate, and 
adapt adequately.  He concluded that the Veteran's 
psychological symptoms resulted in moderate, but not marked, 
limitations on activities of daily living, social 
functioning, and concentration.  The Veteran had no episodes 
of decompensation.  

Based on the above evidence, the Board finds that the 
Veteran's PTSD symptoms are more accurately rated as 70 
percent, rather than 100 percent disabling, for all the 
period on appeal.  While there is evidence that the Veteran's 
disability has resulted in significant limitations on the 
Veteran's social and occupational functioning and ability to 
perform activities of daily living, this impairment cannot be 
described as total.  There is no evidence of, for example, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  The 
preponderance of the evidence shows that the Veteran is 
generally alert, well-oriented, coherent, and capable of 
logical thought processes and self-care.  

Accordingly, entitlement to a disability rating in excess of 
70 percent for service connected PTSD is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

In this regard, TDIU (a 100% rating) was granted by the RO in 
May 2008 and this issue is not before the Board at this time. 

Hearing Loss

The Veteran is also seeking a compensable disability rating 
for a service connected right ear hearing loss disability.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  
Where, as here, impaired hearing is service connected in only 
one ear, the non-service connected ear will be assigned a 
Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2009) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from a VA compensation examination in 
February 2005, which yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz of 15, 15, 15, 35, and 40 decibels, respectively, for 
an average over the four frequencies of interest of 26 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 96 percent in the right ear.  These 
results show that the Veteran does not have exceptional 
hearing loss as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to these 
measurements results in assignment of Roman Numeral I to the 
right ear.  As the Veteran is service connected in only the 
right ear, the non-service connected left ear will be 
assigned a Roman Numeral I for rating purposes.  38 C.F.R. 
§ 4.85(f).  A 0 percent rating is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I.  

Also of record are results from a VA compensation examination 
in November 2006, which yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz of 20, 15, 20, 35, and 50 decibels, respectively, for 
an average over the four frequencies of interest of 30 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 100 percent in the right ear.  These 
results show that the Veteran does not have exceptional 
hearing loss as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to these 
measurements results in assignment of Roman Numeral I to the 
right ear.  As the Veteran is service connected in only the 
right ear, the non-service connected left ear will be 
assigned a Roman Numeral I for rating purposes.  38 C.F.R. 
§ 4.85(f).  A 0 percent rating is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I.  

Also of record are results from a VA compensation examination 
in January 2008, which yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz of 20, 20, 20, 35, and 40 decibels, respectively, for 
an average over the four frequencies of interest of 28.75 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 100 percent in the right ear.  These 
results show that the Veteran does not have exceptional 
hearing loss as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to these 
measurements results in assignment of Roman Numeral I to the 
right ear.  As the Veteran is service connected in only the 
right ear, the non-service connected left ear will be 
assigned a Roman Numeral I for rating purposes.  38 C.F.R. 
§ 4.85(f).  A 0 percent rating is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting row I with column I.  

The Board notes that it appears from the results of the 
January 2008 examination that the Veteran's hearing loss in 
his left ear now meets the criteria to be considered a 
hearing loss disability.  The issue of entitlement to service 
connection for left ear hearing loss is not properly before 
the Board, but even if the Veteran was service connection in 
his left ear and these results were used in calculating the 
degree of the Veteran's hearing loss, a compensable 
disability rating still would not be warranted.  

Based on the above evidence, a compensable disability rating 
for the Veteran's service connection right ear hearing loss 
is not warranted for any period on appeal.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD and 
right ear hearing loss disability warrant referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Difficulty hearing is measured by objective testing under the 
rating criteria for hearing loss, and the Veteran's reported 
hearing difficulties are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Additionally, the Board finds 
that the Veteran's PTSD symptoms are appropriately addressed 
under the regular rating schedule.  Therefore, no referral 
for extraschedular consideration is required and no further 
analysis is in order.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Service connection

Finally, the Veteran is seeking service connection for heart 
palpitations.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service treatment records show that the on a September 1996 
Report of Medical History, the Veteran reported that he 
sometimes experienced heart palpitations.  However, a 
physical examination at that same time showed no heart 
abnormalities.  A September 1996 medical screening summary 
indicated that the Veteran's electrocardiogram results were 
normal.  

An electrocardiogram in February 2003 shows sinus bradycardia 
and incomplete right bundle branch block.  However, on a 
Report of Medical Examination completed at the same time, the 
electrocardiogram results are characterized as within normal 
limits and the Veteran's heart was described as normal.  The 
examiner noted no abnormalities, and the Veteran did not 
report experiencing palpitations at that time.

In March 2004, the Veteran again complained of heart 
palpitations, of approximately two weeks duration that were 
worse at night and accompanied by mild shortness of breath.  
Physical examination and an electrocardiogram were normal.  

Post-service, VA treatment records note complaints of heart 
palpitations, but are absent any evidence of an underlying 
pathology.  The Veteran was afforded a VA examination in 
February 2005.  The examiner stated that the Veteran reported 
palpitations and noted that a previous EKG had recorded sinus 
bradycardia, but reported that no heart murmur was observed 
and described the examination results as unremarkable.  The 
examiner diagnosed the Veteran with heart palpitations.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  While the Veteran has complained 
of heart palpitations, this is a symptom, rather than a 
disability for which service connection can be granted, and 
the Board can find no medical evidence of any underlying 
pathology.  On the contrary, the evidence of record indicated 
that the Veteran's heart is considered within "normal" 
limits.  As the Veteran does not have a current heart 
disability, entitlement to service connection for heart 
palpitations must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). However, although 
two of the issues before the Board are whether the Veteran's 
PTSD and right ear hearing loss disability are properly 
rated, the appeal arises from a grant of entitlement to 
service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

The VCAA duty to notify was satisfied by letters sent to the 
Veteran in January 2005, December 2006, and November 2007.  
This notice informed the Veteran of what evidence was 
required to substantiate his claims and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the December 2006 and November 2007 notice letters 
were not sent before the initial RO decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of supplemental 
statements of the case issued in February 2008, June 2008, 
and January 2010.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA, SSA, and private treatment records.  The 
Veteran was also afforded multiple VA examinations, which 
were adequate for rating purposes.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


